Exhibit 10.1

EMPLOYMENT AGREEMENT

This Employment Agreement (this “Agreement”) entered into as of May 21, 2009
(the “Effective Date”), is by and between Pro-Pharmaceuticals
(“Pro-Pharmaceuticals”) or (“Company”), a Nevada corporation with a principal
place of business at 7 Wells Avenue, Suite 34, Newton, Massachusetts, 02459 and
Theodore D. Zucconi, Ph.D. (“Zucconi” or “Executive”), having a residence at
3006 E. Dry Creek Road, Phoenix, Arizona, 85048.

A. Pro-Pharmaceuticals is engaged in the business of biotechnology drug
development

B. Pro-Pharmaceuticals desires to have the services of Zucconi.

C. Zucconi is willing to be employed by Pro-Pharmaceuticals.

Therefore, the parties agree as follows:

1. EMPLOYMENT. Zucconi agrees to be employed by Pro-Pharmaceuticals as Chief
Executive Officer (“CEO”) and President and, when and as elected by Company
security holders entitled to vote thereon, to serve as a member of the Board of
Directors (the “Board”). Zucconi will provide to Pro-Pharmaceuticals the
following services: the duties of the CEO, including overall responsibility of
managing the company, all operational and strategic matters, subject to general
oversight of the Board; the general duties of a President, including but not
limited to: hiring and dismissal of executives, salary and compensation for all
executives and consultants; approval of all finance, licensing, partnerships,
and other corporate activities such as press releases, mergers, acquisitions
and/or divestitures. Zucconi will also perform (i) such other duties as are
customarily performed by a CEO/President in a similar position, and (ii) such
other and unrelated services and duties as may be assigned to Zucconi from time
to time by the Board.

Zucconi will provide Pro-Pharmaceuticals with all information, suggestions, and
recommendations regarding Pro-Pharmaceuticals’ business, of which Zucconi has
knowledge that will be of benefit to Pro-Pharmaceuticals.

2. BEST EFFORTS OF EXECUTIVE. Zucconi agrees to perform faithfully,
industriously, and to the best of his ability, experience, and talents, all of
the duties that may be required by the express and implicit terms of this
Agreement, to the reasonable satisfaction of Pro-Pharmaceuticals. Such duties
shall be provided primarily at the principal offices of the Company in Newton,
Massachusetts, and at such other place(s) as the needs, business, or
opportunities of Pro-Pharmaceuticals may require from time to time. Zucconi
shall observe all Company rules and policies, including such policies as amended
from time to time. He will devote a majority of his business time to the work of
the Company but may serve on one outside charitable Board and two outside
for-profit Boards approved in advance by the Board of Pro-Pharmaceuticals.

3. COMPENSATION OF EXECUTIVE.

(a) As compensation for the services under this Agreement, Pro-Pharmaceuticals
will pay Zucconi an annual salary of $260,000, retroactive to February 12, 2009,
payable in accordance with Pro-Pharmaceuticals’ usual payroll procedures.
Zucconi’s salary will be adjusted proportionately to the adjustments for other
executives. All temporary reductions to employee salary to conserve cash will be
made up when possible by mutual agreement, and such reductions in connection
with 2009 compensation shall be paid no later than the first calendar quarter of
2010.



--------------------------------------------------------------------------------

(b). Zucconi shall be entitled to the following additional benefits:

 

  (i) Use of a Company apartment within reasonable commuting distance of the
Company’s principal offices, maintained by Zucconi, which will also be available
for the use of visiting Board members; and up to $20,000 per year additional
temporary living costs;

(ii) Fourteen (14) round trip single passenger airline tickets (by coach) per
year between Massachusetts and Phoenix, Arizona which may be used by either
Zucconi or a family member;

(iii) As incentives to enter into and undertake employment pursuant to this
Agreement, and to meet certain Company milestones, Zucconi shall be granted
stock options exercisable for seven years to purchase an aggregate of up to
2,000,000 shares of Pro-Pharmaceuticals common, as follows: (i) 400,000 as of
the Effective Date, (ii) 150,000 with a vesting date of December 31, 2009;
(iii) 200,000 with a vesting date of December 31, 2010; and upon achieving the
following milestones:

a. 100,000 after the Effective Date of an investigational new drug application
by the U.S. Food and Drug Administration (“FDA”), e.g., for fibrosis or
anti-hypoxia, filed by the Company, a partner, an agent or subsidiary;

b. 300,000 for any FDA approval of marketing and sales of DAVANAT;

c. 100,000 for each of first three agreements to sell/distribute a product;

d. 150,000 for the initiation of sales of DAVANAT anywhere in the world;

e. 150,000 for the initiation of sales of DAVANAT specifically in the United
States; and

f. 250,000 following the first fiscal quarter in which the Company achieves
profitability.

The options at each grant (i) at Zucconi’s election may be incentive stock
options, as defined in the Internal Revenue Code of 1986, or non-qualified stock
options, or a combination of both; and (ii) shall contain a “cashless” exercise
feature. All options will be priced on date of approval of this agreement and
shall vest as indicated.

 

  (iv) A bonus of $100,000 payable as follows; $20,000 when an additional $1
million is raised and $40,000 when each additional million is received until the
total is paid. In return Zucconi will waive all compensation owed from Zucconi’s
previous contract. Zucconi will receive a cash bonus equivalent to 2% of
financing introduced from sources identified by Zucconi and not from sources, or
their successors, previously identified by Pro-Pharmaceuticals or 10X Capital
Management. This shall be payable within twenty (20) business days of receipt by
Pro-Pharmaceuticals of the funds.



--------------------------------------------------------------------------------

  (v) Pro-Pharmaceuticals shall pay a cash bonus to Zucconi in the event a
partnership or joint venture is formed to sell or distribute a
Pro-Pharmaceuticals drug or reached with another company with upfront fees and
milestone payments. The amount of the cash bonus payable to Zucconi shall equal
1% of the upfront fees and milestone payments which shall be payable within
twenty (20) business days of receipt by Pro-Pharmaceuticals of the upfront fees
and milestone payments;

 

  (vi.) The stock options granted to Zucconi herein shall (a) be fully vested
per the schedule (b) expire on the seventh anniversary of the date of grant, and
(c) be exercisable during the 7-year term whether or not Zucconi is then
employed by Pro-Pharmaceuticals or this agreement has terminated. Zucconi may
elect to take stock instead of options. All options will fully vest in the event
of Zucconi’s death.

 

  (vii.) An automobile allowance of $500 per month;

 

  (ix) A bonus based on annual goals set by the Board of Directors, in an amount
to be determined by the compensation committee.

4. PERSONAL TIME OFF. Zucconi shall be entitled to four (4) weeks of paid
Personal Time Off (PTO). Such PTO must be taken at a time mutually convenient to
Pro-Pharmaceuticals and Zucconi. Accrued vacation will be paid in accordance
with MA state law and Pro-Pharmaceuticals customary procedures. Up to three
weeks can be carried over to the following year. Unpaid time off will be by
mutual agreement.

5. BENEFITS. Zucconi will be entitled (i) to insurance and other benefits
commensurate with Zucconi’s position and in accordance with the Company’s
standard Executive benefits policies as in effect from time to time; (ii) to
participate in the Company’s 401(k) plan with an employer match percentage as in
effect from time to time; (iii) customary Massachusetts holidays; and
(iv) Medical insurance through the company or reimbursement for premiums paid by
Zucconi. If Zucconi performs his duties and completes the term of this contract
he will be eligible for health benefits for himself and his spouse until their
death; however, this provision shall take effect only upon written certification
by the Board of Directors that the Company’s financial condition can support
such expense. Should the Board vote not to certify this financial condition at
its last meeting prior to Zucconi’s cessation of employment, the Board shall
revisit the issue at each and every subsequent meeting thereafter until it does
make such certification. Upon reaching eligibility Zucconi will apply for
Medicare insurance and the insurance from the Company will be secondary.

The Company shall maintain insurance with respect to (i) directors’ and
officers’ liability, (ii) errors and omissions and (iii) general liability
insurance; Zucconi shall be covered by such insurance to the same extent as
other senior executives and directors of the Company. Zucconi shall be
indemnified against any liability the company incurred before the initiation of
this contract.



--------------------------------------------------------------------------------

6. EXPENSE REIMBURSEMENT. Pro-Pharmaceuticals will reimburse Zucconi for
expenses incurred by Zucconi to conduct company business. This will be in
accordance with Pro-Pharmaceuticals policies in effect. Zucconi will be
reimbursed for expense accounts and rent held to conserve cash from 2008 and
2009.

7. TERM/TERMINATION. Zucconi’s employment under this Agreement shall be in
effect until May 31, 2011. This Agreement may be amended or superseded by
written agreement of both of the parties hereto. Upon termination of this
Agreement, payments under this paragraph shall cease, provided, however, that
Zucconi shall be entitled to deferred payments, if any, for the contract and
performance bonuses that occurred during employment and for which Zucconi has
not yet been paid, unless Zucconi is in violation of this Agreement. The
compensation paid under this Agreement shall be Zucconi’s exclusive remedy.

(a) In the event the employment of Zucconi is terminated by the Company “without
cause” Zucconi shall be entitled to severance as follows:

(i) Full compensation and benefits of this contract;

(ii) Zucconi shall be reimbursed for all expenses pursuant to Section 6 incurred
through the date of employment termination and two months thereafter;

(b) Death. If Zucconi’s employment is terminated by reason of his death, the
Executive’s estate shall be entitled to prompt payment for the Base Salary
pro-rated through the event of death and a pro-rated bonus payment. Zucconi’s
spouse will be paid 50% of the salary for a period of eighteen months after the
event of death, and the Executive’s spouse and eligible dependents shall be
eligible for benefits to which Zucconi and his spouse were eligible.
Nevertheless, this provision shall take effect only upon written certification
by the Board of Directors that the Company’s financial condition can support
such expense. Should the Board vote not to certify this financial condition at
its last meeting prior to Zucconi’s cessation of employment, the Board shall
revisit the issue at each and every subsequent meeting thereafter until it does
make such certification.

(c) Disability. If, as a result of Zucconi incapacity due to physical or mental
illness as determined by a physician selected by Zucconi, and reasonably
acceptable to the Board, Zucconi shall have been substantially unable to perform
his duties hereunder for 90 days within any 180–day period, the Company shall
have the right to terminate Zucconi’s employment hereunder for “disability”. If
Executive’s employment is terminated by reason of his disability, Zucconi shall
be entitled to prompt payment for the Base Salary pro-rated through the
termination date and a pro-rated bonus payment, based on the highest bonus paid
to Zucconi in any prior year. The Company shall also provide Zucconi with the
excess, if any, of his full Base Salary over the amount of any long-term
disability benefits that he receives through the Company plans for a period of
two years, payable in accordance with the normal payroll practices of the
Company. In addition, for a period of eighteen (18) months after the date of
termination, Zucconi and Zucconi’s spouse shall be eligible for continued
participation in the benefits to which Zucconi and his eligible spouse and
dependents were entitled hereof while Zucconi was employed by the Company.
Nevertheless, this provision shall take effect only upon written certification
by the Board of Directors that the Company’s financial condition can support
such expense. Should the Board vote not to certify this financial condition at
its last meeting prior to Zucconi’s cessation of employment, the Board shall
revisit the issue at each and every subsequent meeting thereafter until it does
make such certification.



--------------------------------------------------------------------------------

(d) For Cause. The Company shall have the right, upon written notice thereof to
Zucconi, to terminate Zucconi’s employment hereunder if Zucconi

(i) in the determination of the Board by a vote of two-thirds of its members has
engaged in gross negligence or willful gross misconduct in the performance of
Zucconi’s duties hereunder and such conduct results in material and quantifiable
damage to the Company;

(ii) is convicted of a felony or other violation which in the reasonable
judgment of by the Board could materially impair the Company from substantially
meeting its business objectives; or

(iii) is found by the primary auditor of the Company or other auditor engaged by
the Audit Committee of the Board to have committed any act of fraud,
misappropriation of funds or embezzlement with respect to the Company; and

(iv) except as to the matters referred to in clauses (ii) or (iii), within
ninety (90) days (the “Cure Period”) after delivery of written notice from the
Board stating with specificity the nature of the reason for an anticipated
for-cause termination, Zucconi fails to cure, or if the matter is not curable
within the Cure Period Zucconi fails, in the judgment of the Board, within the
Cure Period to undertake diligently to cure such failure, refusal or negligence.
In the event of termination pursuant to this Section, Zucconi shall be entitled
to the payments and benefits set forth in Sections 3 and 4 hereof through the
end of the Cure Period.

8. Indemnification.

(a) The Company agrees that if Zucconi is made a party, or is threatened to be
made a party, to any action, suit or proceeding, whether civil, criminal,
administrative or investigative (a “Proceeding”), by reason of the fact that he
is or was a director, officer or employee of the Company or is or was serving at
the request of the Company as a director, officer, member, employee or agent of
another corporation, partnership, joint venture, trust or other enterprise,
including service with respect to employee benefit plans, whether or not the
basis of such Proceeding is Zucconi’s alleged action in an official capacity
while serving as a director, officer, member, employee or agent, Zucconi shall
be indemnified and held harmless by the Company to the fullest extent legally
permitted or authorized by the Company’s certificate of incorporation or bylaws
or resolutions of the Board or, if greater, by the laws of The Commonwealth of
Massachusetts, against all cost, expense, liability and loss (including, without
limitation, reasonable attorneys’ fees and disbursements, judgments, fines,
ERISA excise taxes or other liabilities or penalties and amounts paid or to be
paid in settlement) reasonably incurred or suffered by Zucconi in connection
therewith, and such indemnification shall continue as to Zucconi even if he has
ceased to be a director, member, employee or agent of the Company or other
entity, with respect to acts or omissions which occurred prior to his cessation
of employment with the Company, and shall inure to the benefit of Zucconi’s
heirs, executors and administrators. The Company shall advance to Zucconi all
reasonable costs and expenses incurred by him in connection with a Proceeding
within 20 business days after receipt by the Company of a written request for
such advance. Such request shall include an undertaking by Zucconi to repay the
amount of such advance if it shall ultimately be determined that he is not
entitled to be indemnified against such costs and expenses.



--------------------------------------------------------------------------------

(b) Neither the failure of the Company (including its Board, independent legal
counsel or stockholders) to have made a determination prior to the commencement
of any Proceeding concerning payment of amounts claimed by Zucconi under
Section 8(a) above that indemnification of Zucconi is proper because he has met
the applicable standard of conduct, nor a determination by the Company
(including its board of directors, independent legal counsel or stockholders)
that Zucconi has not met such applicable standard of conduct, shall create a
presumption that Zucconi has not met the applicable standard of conduct.

9. CONFLICTING EMPLOYMENT. Zucconi agrees that, during the term of Zucconi’s
employment with the Company, Executive will not engage in other employment,
occupation, consulting, or other business activity related to any biotech or
pharmaceutical company business in which the Company is now involved (i.e.,
biotechnology drug development).

10. CONFIDENTIALITY. Zucconi recognizes that Pro-Pharmaceuticals has and will
have information regarding the following: drug development, FDA trials, and
other vital information items (collectively, “Information”), which are valuable,
special and unique assets of Pro-Pharmaceuticals. Zucconi will protect the
Information and treat it as strictly confidential as acknowledged in the
Confidentiality Agreement executed by Zucconi and Pro-Pharmaceuticals, July 11,
2007. The confidentiality provisions of this Agreement shall remain in full
force and effect for three (3) years following the conclusion of Zucconi’s
employment.

11. COMPLIANCE WITH EMPLOYER’S RULES. Zucconi agrees to comply with all of the
rules and regulations of Pro-Pharmaceuticals and as amended from time to time.

12. RETURN OF PROPERTY. Upon termination of this Agreement and at the time of
leaving the employ of the Company, Zucconi shall deliver to Pro-Pharmaceuticals
(and will not keep in Zucconi’s possession or deliver to anyone else) all
devices, records, data, notes, reports, proposals, lists, correspondence, keys,
specifications, drawings, blueprints, sketches, materials, equipment, other
documents or property, or reproductions of any of the aforementioned items,
containing Confidential Information or otherwise belonging to the Company, its
successors or assigns, whether prepared by Zucconi or supplied to Zucconi by the
Company.

13. INVENTIONS.

(a) Inventions Retained and Licensed. Attached hereto, as Exhibit A, is a list
describing all ideas, processes, trademarks, service marks, inventions, designs,
technologies, computer hardware or software, original works of authorship,
formulas, discoveries, patents, copyrights, copyrightable works, products,
marketing and business ideas, and all improvements, know-how, data, rights, and
claims related to the foregoing, whether or not patentable, registrable or
copyrightable, which were conceived, developed or created by Zucconi prior to
Executive’s employment or first contact with the Company (collectively referred
to as “Prior Inventions”), (A) which belong to Zucconi, (B) which relate to the
Company’s current or contemplated business, products or research and
development, and (C) which are not assigned to the Company hereunder. If there
is no Exhibit A or no items thereon, Zucconi represents that there are no such
Prior Inventions. If in the course of Executive’s employment with the Company,
Zucconi incorporates or embodies into a Company product, service or process a
Prior Invention owned by Zucconi or in which Zucconi has an interest, the
Company is hereby granted and shall have a nonexclusive, royaltyfree,
irrevocable, perpetual, worldwide license to make, have made, modify, use and
sell such Prior Invention as part of or in connection with such product, service
or process.



--------------------------------------------------------------------------------

(b) Assignment of Intellectual Property Items. Zucconi agrees that Executive
will promptly make full written disclosure to the Company and will hold in trust
for the sole right and benefit of the Company, and Zucconi hereby assigns to the
Company, or its designee, all of Zucconi’s right, title and interest in and to
any and all ideas, processes, trademarks, service marks, inventions, designs,
technologies, computer hardware or software, original works of authorship,
formulas, discoveries, patents, copyrights, copyrightable works, products,
marketing and business ideas, and all improvements, know-how, data, rights, and
claims related to the foregoing, whether or not patentable, registrable or
copyrightable, which Zucconi may on or after the Effective Date, solely or
jointly with others conceive or develop or reduce to practice, or cause to be
conceived or developed or reduced to practice, during the period of time Zucconi
is in the employ of the Company (collectively referred to as “Intellectual
Property Items”); and Zucconi further agrees that the foregoing shall also apply
to Intellectual Property Items which relate to the business of the Company or to
the Company’s anticipated business as of the end of Zucconi’s employment and
which are conceived, developed, or reduced to practice during a period of one
year after the end of such employment. Without limiting the foregoing, Zucconi
further acknowledges that all original works of authorship which are made by
Zucconi (solely or jointly with others) within the scope of Zucconi’s employment
and which are protectable by copyright are works made for hire as that term is
defined in the United States Copyright Act.

(c) Maintenance of Records. Zucconi agrees to keep and maintain adequate and
current written records of all Intellectual Property Items made by Zucconi
(solely or jointly with others) during the term of Zucconi’s employment with the
Company. The records will be in the form of notes, sketches, drawings, and any
other format that may be specified by the Company. The records will be available
to, and remain the sole property of, the Company at all times.

(d) Patent and Copyright Registrations. Zucconi agrees to assist the Company, or
its designee, at the Company’s expense, in every proper way to secure the
Company’s rights in the Intellectual Property Items and any copyrights, patents,
mask work rights or other intellectual property rights relating thereto in any
and all countries, including the disclosure to the Company of all pertinent
information and data with respect thereto and the execution of all applications,
specifications, oaths, assignments and all other instruments which the Company
shall deem necessary in order to apply for and obtain such rights and in order
to assign and convey to the Company, its successors, assigns and nominees the
sole and exclusive rights, title and interest in and to such Intellectual
Property Items, and any copyrights, patents, mask work rights or other
intellectual property rights relating thereto.

(e) No Use of Name. Zucconi shall not at any time use the Company’s name or any
of the Company trademark(s) or trade name(s) in any advertising or publicity
without the prior written consent of the Company.

14. NON-SOLICITATION. Zucconi agrees that Executive shall not during Zucconi’s
employment or other involvement with the Company and for a period of twelve
(12) months immediately following the termination of Zucconi’s employment with
the Company for any reason, whether with or without cause, (i) either directly
or indirectly solicit or take away, or attempt to solicit or take away
Executives of the Company, either for Zucconi’s own business or for any other
person or entity, or (ii) either directly or indirectly recruit, solicit or
otherwise induce or influence any proprietor, partner, stockholder, lender,
director, officer, Executive, sales agent, joint venturer, investor, lessor,
supplier, customer, agent, representative or any other person who has a business
relationship with the Company to discontinue, reduce or modify such employment,
agency or business relationship with the Company.



--------------------------------------------------------------------------------

15. COVENANTS AGAINST COMPETITION.

(a) Definitions. For the purposes of this Section:

(i) “Competing Product” means any product, process, or service of any person or
organization other than the Company, in existence or under development (A) which
is identical to, substantially the same as, or an adequate substitute for any
product, process, or service of the Company, in existence or under development,
based on any patent or patent application (provisional or otherwise) which is
owned by or licensed to the Company, or other intellectual property of the
Company about which Zucconi acquires Confidential Information, and (B) which is
(or could reasonably be anticipated to be) marketed or distributed in such a
manner and in such a geographic area as to actually compete with such product,
process or service of the Company.

(ii) “Competing Organization” means any person or organization, including
Zucconi, engaged in, or about to become engaged in, research on or the
acquisition, development, production, distribution, marketing, or providing of a
Competing Product.

(b) Non-Competition. As a material inducement to the Company to employ or
continue the employment of Zucconi, and in order to protect the Company’s
Confidential Information and good will, Zucconi agrees to the following
stipulations:

(i) For a period of twelve (12) months after termination of Zucconi’s employment
with the Company or its affiliates for any reason, whether with or without
cause, Zucconi will not directly or indirectly solicit or divert or accept
business relating in any manner to Competing Products or to products, processes
or services of the Company, from any of the customers or accounts of the Company
with which Zucconi had any contact as a result of Zucconi’s employment.

(ii) For a period of six (6) months after termination of Zucconi’s employment
with the Company for any reason, whether with or without cause, Zucconi will not
(A) render services directly or indirectly, as an Executive, consultant or
otherwise, to any Competing Organization in connection with research on or the
acquisition, development, production, distribution, marketing or providing of
any Competing Product, or (B) own any interest in any Competing Organization,
other than less than 2% of the equity securities of a Competing Organization
which is publicly traded.

(c) Modification of Restrictions. Zucconi agrees that the restrictions set forth
in this Section are fair and reasonable and are reasonably required for the
protection of the interests of the Company. However, should an arbitrator or
court nonetheless determine at a later date that such restrictions are
unreasonable in light of the circumstances as they then exist, then Zucconi
agrees that this Section shall be construed in such a manner as to impose on
Zucconi such restrictions as may then be reasonable and sufficient to assure
Company of the intended benefits of this Section.

16. PUBLICATIONS. Zucconi agrees that Executive will in advance of publication
provide the Company with copies of all writings and materials which Executive
proposes to publish during the term of Zucconi’s employment and for two years
thereafter. Zucconi also agrees that Executive will, at the Company’s request,
cause to be deleted from such writings and materials any information disclosing
Confidential Information. The Company’s good faith judgment in these matters
will be final. At the Company’s sole discretion, Zucconi will also, at the
Company’s request, cause to be deleted any reference whatsoever to the Company
from such writings and materials.



--------------------------------------------------------------------------------

17. EQUITABLE REMEDIES. Zucconi agrees that it would be impossible or inadequate
to measure and calculate the Company’s damages from any breach of the covenants
set forth in herein. Accordingly, at the sole discretion of the Company, Zucconi
agrees that if Executive breaches any of such Sections, the Company will have,
in addition to any other right or remedy available, the right to obtain an
injunction from a court of competent jurisdiction restraining such breach or
threatened breach and to specific performance of any such provision of this
Agreement and, if it prevails in such a proceeding, the right to recover from
Zucconi the costs and expenses thereof, including reasonable attorneys’ fees.

18. REPRESENTATIONS AND WARRANTIES OF EXECUTIVE. Zucconi represents and warrants
as follows: (i) that Zucconi has no obligations, legal or otherwise,
inconsistent with the terms of this Agreement or with Zucconi’s undertaking a
relationship with the Company; and (ii) that Executive has not entered into, nor
will Executive enter into, any agreement (whether oral or written) in conflict
with this Agreement.

19. MISCELLANEOUS.

(a) Entire Agreement. This Agreement contains the entire understanding of the
parties with respect to the subject matter. It may not be changed orally but
only by an agreement in writing signed by the party against whom enforcement of
any waiver, change, modification, extension or discharge is sought.

(b) No Waiver. The failure of either party to insist on strict compliance with
the terms of this agreement in any instance or instances will not be deemed a
waiver of any such term of this Agreement or of that party’s right to require
strict compliance with the terms of this Agreement in any other instance.

(c) Successors and Assigns. This Agreement shall be binding on and inure to the
benefit of the successors in interest of the parties, including, in the case of
Zucconi, Zucconi’s heirs, executors and estate. Zucconi may not assign Zucconi’s
obligations under this Agreement. The Company may not assign its obligations
under this Agreement, except with the prior written consent of Zucconi.

(d) Notices. Any notices or other communications provided for hereunder may be
made by fax, first class mail or express courier services provided that the same
are addressed to the party required to be notified at its address first written
above, or such other address as may hereafter be established for notices, and
any notices or other communications sent by first class mail shall be considered
to have been made when posted. The parties fax numbers are as follows:
Company—(617) 928-3450; Executive – 480-706-3701. Either party may change such
addresses from time to time by providing written notice in the manner set forth
above.

(e) Severability. If any term or condition of this Agreement shall be invalid or
unenforceable to any extent or in any application, then the remainder of this
Agreement, and such term or condition except to such extent or in such
application, shall not be affected thereby, and each and every term and
condition of this Agreement shall be valid and enforceable to the fullest extent
and in the broadest application permitted by law.



--------------------------------------------------------------------------------

(f) Captions; Gender Captions of Sections herein are for convenience only and
are not intended to cover all matters therein. Any pronoun or other
gender-linked term shall in each case refer, as applicable, to the masculine,
feminine or neuter. Any defined term shall include it singular or plural form or
other part of speech.

(g) Governing Law. This Agreement shall be construed and enforced in accordance
with the laws of The Commonwealth of Massachusetts without giving effect to its
principles on conflict of laws.

 

EMPLOYER:

 

PRO-PHARMACEUTICALS, INC.

    By:         Date:      

James Czirr

Chairman of the Board

     

 

 

AGREED TO AND ACCEPTED

 

EXECUTIVE:

    By:         Date:       Theodore D. Zucconi, Ph.D.      



--------------------------------------------------------------------------------

Exhibit A

List of Prior Inventions

and Original Works of Authorship

 

Title

  Date   Identifying
Number or
Brief Description